Citation Nr: 0318132	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary 
disorder.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958 [US Navy], January 1959 to December 1962 [US Coast 
Guard], August 1963 to March 1974 [US Air Force], and March 
1974 to June 1977 [US Army].

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The case was previously before the Board in April 1999, July 
1999, and September 2001, when it was remanded for additional 
development.  In February 2003, the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board's 
development yielded relevant evidence.  In light of the fact 
that this decision grants the veteran's claim on appeal, the 
Board's consideration of the new evidence in the first 
instance is not prejudicial to the veteran.


FINDINGS OF FACT

1.  The medical evidence of record reflects that the veteran 
suffers from chronic obstructive pulmonary disease (COPD) 
which is etiologically related to his military service.

2.  The veteran currently suffers from a chronic low back 
disorder that began during his military service.

3.  The veteran currently suffers from migraine headaches 
that began during his military service.


CONCLUSIONS OF LAW

1.  COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).

3.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Chronic pulmonary disorder.  At the time of the veteran's 
August 1954 entrance examination, no pertinent defects were 
noted.  The veteran's service medical records, however, 
reflect a March 1968 chest x-ray taken at Stewart Air Force 
Base, which revealed prominent hilar markings and 
questionable hilar adenopathy.  A repeat chest x-ray revealed 
no abnormality, however.  A chest x-ray taken in June 1976 
revealed soft bilateral upper lobe densities.

An April 1994 x-ray from T. S. Moore, M.D., showed patchy 
parenchymal density, suggestive of post-inflammatory 
scarring, predominantly in both upper lobes.  There was some 
involvement in the lower lobe superior segments as well.  Dr. 
Moore felt that this pattern was most likely the result of 
old granulomatous disease.

An April 1994 VA examination report indicates a history of 
daily cough, productive in the morning and late evening, with 
sputum clear to yellow in color.  A chest x-ray taken at that 
time revealed mild emphysema, parenchymal scarring and 
bullous changes in the upper lobes, with a diagnosis of COPD 
and scarring of the pulmonary tissues.  

At the time of an August 1999 VA examination, the veteran 
provided a history of suffering from bronchitis "on and 
off" in the past.  He reported that he had been treated for 
bronchitis at Fort Polk, Louisiana in 1989 or 1990.  He also 
reported having been exposed to asbestos while in the 
military, when working on ships and in a ship yard.  The 
veteran also told the examiner that he had smoked cigarettes 
in the past, but had quit smoking two or three years 
previously.  The veteran stated that he had been evaluated by 
a pulmonologist two years previously "because of the 
scarring that was noted in the lungs on x-rays."  The VA 
examiner indicated that a chest x-ray taken in November 1997 
revealed no significant changes as compared to the April 1994 
x-rays.  The impression was "probably" old granulomatous 
scars in the upper lobe, if the clinically indicated sputum 
examination and CT scan could be correlated.  A CT scan of 
the chest, dated in December 1997, revealed multiple 
irregular densities in the upper lobe, which were thought to 
be more consistent with old granulomatous scars, although 
they could not be absolutely distinguished from scar 
carcinomas.  There were several blebs, but no cavitary 
lesions.  There were calcified nodes in the hila and 
mediastinum, but no abnormal mass was noted in the upper 
abdomen.  An August 1998 chest x-ray indicated an impression 
of emphysema.  The final diagnosis was of COPD and old 
granulomatous disease.  Pulmonary function tests also 
indicated moderate to severe obstructive lung defects.

The veteran was afforded another VA respiratory examination 
in December 2001, at which time he again reported that he had 
been exposed to asbestos while working as a storekeeper in 
the shipyards in the Coast Guard in 1961 for a period of two 
to three months.  He also reported working at Angle Shipyard 
in 1958 and in 1963, installing insulation, where he stated 
he was probably exposed to asbestos.  The veteran reported 
shortness of breath and cough with clear sputum over the 
previous ten years.  His social history was significant for 
smoking one pack of cigarettes per day for 20 years, although 
he had quit five to six years previously.  Based on objective 
testing, the examiner opined that the veteran's pulmonary 
condition appeared to be "related to chronic obstructive 
pulmonary disease with severe obstructive defect most likely 
related to smoking in the past."  Although the veteran 
reported exposure to asbestos in the past, there was no 
objective evidence of asbestosis as per the high resolution 
computerized tomography scan.  There was, however, evidence 
of old granulomatous lung disease as per the chest x-ray and 
computerized tomography reports.

In April 2003, a VA examiner stated that based on a review of 
the medical literature, interview with the veteran, 
examination, and review of the claims folder:

. . . a definitive nexus cannot be 
established as to a nicotine addiction 
acquired in the military causing 100% of 
the veteran's respiratory complications.  
As noted from the c-file, [the] veteran 
began to experience respiratory 
complications upon return from his tour 
in Southeast Asia.  He stopped smoking . 
. . six to seven years ago.  Based upon 
[the] patient's work environment during 
active duty, it is the examiner['s] 
opinion that that it is [at] least as 
likely as not that 50 % of the condition 
is related to the environmental elements 
and 50 % could be related to the tobacco 
use.

Analysis.  The veteran contends that he currently suffers 
from COPD that was incurred during his military service.  As 
noted above, the veteran's service medical records reflect 
that a chest x-ray taken in June 1976 revealed soft bilateral 
upper lobe densities.  Although COPD was not diagnosed during 
service, the veteran testified at his May 1997 hearing that 
he had felt fluid "build-up" in his lungs since serving in 
Southeast Asia.

Clearly, VA medical records have established that the veteran 
has a current diagnosis of COPD.  The question that must be 
addressed is whether competent and probative evidence, i.e., 
medical evidence, has been presented which provides a link 
between the veteran's current COPD and his period of active 
duty.  In this regard, the Board finds that the April 2003 VA 
medical opinion of record clearly establishes that the 
veteran's current COPD began during service.

Specifically, this examiner opined that it is at least as 
likely as not that 50% of the veteran's COPD is related to 
exposure to environmental elements in service, and 50% could 
be related to tobacco use.  On the other hand, the Board 
notes that the December 2001 VA examiner stated that the 
veteran's COPD appeared to be "most likely related to 
smoking in the past."  These opinions, when read together, 
however, are not contradictory.  Rather, they provide 
evidence to suggest that the veteran's respiratory disorder 
cannot medically be dissociated from environmental exposure 
in service and smoking.  In such cases, the benefit-of-the-
doubt doctrine is for consideration.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  See also 38 C.F.R. § 3.102.  Thus, to deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.

In sum, medical evidence in the instant case establishes that 
the veteran's current COPD is reasonably associated with his 
period of active duty.  Therefore, the Board concludes that 
the evidence is in favor of the veteran's claim for service 
connection for COPD.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303, 3.306.

Lumbar Spine.  At the time of the veteran's August 1954 
service entrance examination, no pertinent defects were 
noted.  Service medical records indicate, however, that the 
veteran was treated for an acute low back strain in November 
1959 after picking up a box of machine parts.  The clinical 
impression was of strain of the left lumbar dorsal region.  
In March 1972, service medical records reflect that the 
veteran was involved in a motor vehicle accident.  At that 
time, x-rays showed a fracture of the left zygoma without 
displacement.  Decreased sensation in the distribution of the 
right infraorbital nerve was noted.  In August 1972, the 
veteran was treated for muscle spasm of the left neck 
secondary to strain.  It was noted that the veteran had 
slipped and fallen six days previously, hurting his neck.  
However, a March 1976 examination reflected that the 
veteran's spine and "other musculoskeletal" systems were 
normal.  

A letter from Dr. D. J. Herrington, a chiropractor, submitted 
in June 1997, indicated that he treated the veteran for low 
back strain in approximately November 1969.  Dr. Herrington 
stated that he had no records of the treatment because such 
records were only maintained for a period of five years, but 
that he remembered treating the veteran at that time for a 
low back injury that he sustained as a result of loading 
equipment.

At the time of an April 1994 VA examination, the veteran 
stated that during service, he worked in supply and was 
involved in the loading and unloading of ammunition.  The 
veteran voiced his belief that this heavy lifting resulted in 
injury to his back.  Specifically, he stated that when he was 
at Keesler Air Force Base in 1965, he injured his posterior 
neck and lower back.  Although he did not remember exactly 
how the injury occurred, he did remember undergoing physical 
therapy and ultrasound.  He also took pain medication and 
muscle relaxants at that time, and his symptoms resolved.  
Since this episode, the veteran stated that he had had 
intermittent, recurrent episodes of right shoulder and lower 
back pain, predominantly on the right side.  He stated that 
the frequency of low back pain  varied with the activities in 
which he was involved.  The pain generally occurred when he 
slipped or turned "the wrong way."  Over the previous 
twelve months, the veteran had had one episode of lower back 
pain, which lasted one month.  He did not seek treatment for 
this episode, however, and had his back "popped" by an 
acquaintance.  The symptoms resolved spontaneously over the 
course of one month.  Objectively, the examiner diagnosed the 
veteran with degenerative arthritis of the lumbar spine.

At the time of an August 1999 VA spine examination, the 
veteran reported a history of problems with his lower back 
since the 1960s.  He attributed his lower back pain to 
lifting performed while on active duty.  He stated that he 
had been treated with nonsteroidal anti-inflammatory 
medication and Robaxin for his low back pain, and reported 
having received physical therapy in the early 1970s at 
Keesler Air Force Base.  The veteran reported a history of 
pain in the lower back when he "move[d] the wrong way," 
with stiffness and some numbness in the right thigh.  

On objective examination, there was no fixed deformity of the 
thoracolumbar spine and no paravertebral muscle spasm.  There 
was no tenderness over the lumbosacral spine.  An x-ray of 
the lumbar spine reflected mild anterior and lateral 
vertebral spurring consistent with degenerative change.  
Diagnosis was of degenerative spondylosis of the lumbar 
spine.  

At the time of a November 2001 VA spine examination, the 
veteran reported that in 1960, while serving in the Coast 
Guard, he sustained a low back injury when moving some 
machinery.  The veteran reported having intermittent 
discomfort since that time.  In 1964 or 1965, while serving 
in the Air Force, the veteran injured his back again when 
carrying an object and slipping.  At that time, he was 
treated with physical therapy, and then sought chiropractic 
treatment.  Since this injury, the veteran reported 
recurrences of low back pain, usually lasting two to three 
days at a time, occurring approximately once every one to two 
months.  The veteran reported employment for the past 20 
years as a resource manager for the government.  He had lost 
no time from work as a result of his low back disorder.

Upon objective examination, the veteran demonstrated normal 
musculature of the back.  No postural abnormalities, fixed 
deformities or spasms were noted.  X-rays taken at the time 
of the examination revealed normal disc spaces throughout, 
with no osteophyte formation.  There appeared to be no 
foraminal narrowing present.  No signs of any degenerative 
process in both the anteroposterior and lateral views were 
noted.  After reviewing the veteran's records and examining 
him, the examiner could find no objective evidence of any 
lumbar spine pathology.  However, there did appear to be some 
subtle neurologic deficits in the right lower extremity, 
which did not appear to significantly alter the veteran's 
ability to function and perform work-related duties.  With 
respect to etiology, the examiner opined, "The subtle 
changes noted in the right lower extremity on examination 
could be related to a lifting incident noted in [the 
veteran's] medical record."

The veteran was afforded another VA examination in April 
2003, at which time mild muscle spasms of the lumbar spine on 
movement were observed.  Straight leg raises were negative.  
X-ray of the lumbar spine revealed degenerative spondylosis 
with muscle spasms.  The examiner indicated that the veteran 
suffered from moderate to severe functional loss due to pain.  
The examiner opined that:

Based on review of the medical 
literature (Primary Orthopedic Care), 
the interview of the patient, the 
examination, review of the C-File, 
review of BVA remand, the C&P exams of 
April 1994 and November 2001, it is the 
opinion of this examiner that the lumbar 
spine degenerative spondylosis . . . 
a[t] least as likely as not . . . began 
during his military career.  In 
reviewing the x-ray and examination it 
appears that degenerative changes were 
already developed and gradually 
worsening.

Analysis.  The veteran contends that he currently suffers 
from degenerative arthritis of the lumbar spine that was 
incurred during his military service.  As noted above, the 
veteran's service medical records reflect that the veteran 
suffered from a low back strain after picking up a box of 
machine parts.  At that time, he was diagnosed with a strain 
of the lumbar dorsal region.  Further, the June 1997 letter 
from Dr. Herrington indicates that the veteran was treated at 
the Herrington Chiropractic Center for low back strain in 
approximately 1969.

Following service, the veteran reported that he was treated 
by various chiropractors, although the records are not 
available.  At his May 1997 hearing at the RO, the veteran 
testified that he received treatment for his low back 
disorder following service.  He has also indicated, in 
written submissions, that his low back has continued to give 
him problems since his in-service injury.  As indicated 
above, a lay person is competent to provide evidence of 
observable symptoms during and following service.  See 
Espiritu, supra.  The Board concluded that the veteran had 
established continuity of symptomatology of back symptoms 
from service until the first medical documentation after 
service of back problems.

As noted above, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  The lumbosacral strain which the veteran 
incurred during service was not shown to be chronic in 
service.  However, the post-service evidence in this case is 
sufficient to demonstrate that the back strain which the 
veteran suffered in service was a chronic condition.  Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  As noted above, 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology and the veteran has provided 
competent evidence that he continued to experience back 
symptoms from the date of his release from service until his 
back symptoms were medically identified as a chronic 
disability.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

However, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, medical evidence must be presented which 
relates the veteran's present back disability etiologically 
to his post-service symptoms.  Savage, 10 Vet. App. at 495-
98.  In this case, the VA examiner who examined the veteran 
in April 2003 did relate the veteran's current low back 
disability to service.  Specifically, the examiner opined 
that the veteran's lumbar spine degenerative spondylosis "at 
least as likely as not" began during his military career.  
Based upon a review of the x-ray and examination, the 
examiner noted that it appeared that degenerative changes 
were already developed and gradually worsening since that 
time.

In view of the positive evidence identified above, the Board 
concludes that post-service medical evidence establishes that 
the veteran sustained a chronic low back disorder in service.  
Therefore, the Board concludes that the evidence is in favor 
of the veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.306.

Headaches.  At the time of the veteran's August 1954 service 
entrance examination, no pertinent defects were noted.  The 
veteran's service medical records, however, reflect that he 
presented with a headache in July 1956.  In October 1961, 
frequent mild headaches were reported, and in September 1971, 
left periorbital headaches were diagnosed.  In March 1972, 
the veteran was involved in a motor vehicle accident and 
sustained a fracture of the left zygoma.  In August 1971, the 
veteran slipped and fell, hurting his neck.  In September 
1975, the veteran reported a sudden onset of an enlarged 
right pupil, as well as blurring of near vision and "halos" 
around distant objects and lights.  The examiner noted that 
the veteran might have migraines.  The next month, the 
veteran presented for treatment of a severe headache 
associated with increased right pupil size.  An EEG taken in 
conjunction with this complaint was normal, however.  In 
November 1975, the veteran was diagnosed with a migraine 
headache after presenting with a severe headache associated 
with nausea and vomiting.

At the time of an April 1995 VA examination, the veteran 
described his headaches as occurring mostly in the front 
temporal area, although he stated that sharp pain 
"sometimes" started in the occipital area.  He noticed this 
pain when he was "stressed out" and had to meet deadlines.  
The veteran had no history of any vomiting, although he had a 
history of blurred vision at the time of his headaches, when 
he saw circles "in front of his eyes."  The veteran 
reported having been involved in a motor vehicle accident in 
the 1970s.  In addition, he gave a history of a past neck 
injury.  At the time of the examination, the veteran was 
taking 800 mg. of Motrin, which "ease[d] off" his headaches 
and helped him to sleep.  The examiner noted that the veteran 
had chronic sinus problems and allergies.  Clinical diagnosis 
was of allergic rhinitis and post-traumatic degenerative 
spondylosis of the cervical spine.  The examiner opined that:

The veteran's headaches [d]o not appear 
to be migraine headaches.  His headaches 
are secondary to the chronic sinus 
problems and it also appears it is 
secondary to his previous neck injury 
since he also describes many times the 
headaches starting from the back of the 
neck.

The veteran was afforded another VA neurological examination 
in August 1999, at which time he reported a history of 
migraine headaches beginning during active service.  He 
indicated that ten years previously, he had been involved in 
an automobile accident which caused a head injury, but that 
he had had migraine headaches prior to this.  He described 
his headaches as starting in the back of his neck, and 
radiating upwards to the posterior occipital area and then to 
the vertex and to the front of the head above the eyes.  He 
characterized the pain as "excruciating," and stated that 
he sometimes felt sick to his stomach, although he did not 
vomit.  No history of blurred vision was reported.  He 
usually took Motrin and went to bed after turning off all 
lights.  Pertinent clinical diagnosis was of headaches, 
"very likely [due] to degenerative spondylosis of the 
cervical spine."  The examiner noted that the current 
description of the veteran's headaches was not indicative of 
migraine headaches.

At a November 2001 VA neurological examination, the veteran 
recounted the aforementioned medical history.  However, he 
added that he had been told all of his life that he had sinus 
problems, and that he had undergone ear, nose and throat 
surgery for the removal of nasal polyps.  The veteran also 
recounted a history of injury to his left temple in 1965 
without loss of consciousness or skull fracture.  In 
addition, he stated that he had had a motor vehicle accident 
in 1970 with a head injury in the ethmoid region, without any 
loss of consciousness.  Following an examination of the 
veteran and a review of the claims folder, the VA examiner 
opined that the veteran's headaches appeared to be 
"primarily related to [his] ear, nose and throat problems as 
well as occasionally due to cervical spondylosis. . . . There 
does not appear to be any evidence of primary neurological 
reason for his headache."

The veteran was afforded another VA examination in April 
2003, at which time the examiner noted the veteran's history 
of head injury times two in 1965, resulting in injury to the 
left temporal region, and a 1970 motor vehicle accident, 
which resulted in injury to the right temporal region.  The 
examiner noted that the veteran had been diagnosed with 
migraine headaches in October 1975.  He was treated at that 
time with 5 mg. of Valium and Cafergot, with Phenobarbital 
for attacks.  It was also noted that the veteran was 
converted to 400 mg. of Meprobamate and to 50 mg. of Vistaril 
for nausea associated with the headaches.  The examiner also 
noted that in November 1975, the veteran had been evaluated 
with severe headaches of the occipital and temporal regions.

Following a thorough review of the claims folder, physical 
examination, interview with the veteran, and review of the 
medical literature, the examiner opined that:

. . . it is at least as likely as not 
that the veteran's migraines/headaches 
started while [on] active duty in 
association with his head trauma 
incidents.  Displacement type injuries 
whether with impact or shifting due to 
movement can result in progressive and 
delayed neurological responses to said 
incident(s).

Analysis.  The veteran contends that he currently suffers 
from migraine headaches that were incurred during his 
military service.  As noted above, the veteran's service 
medical records reflect treatment for headaches on multiple 
occasions.  Likewise, there is evidence of injury to the 
veteran's cervical spine.  The veteran also testified at his 
May 1997 hearing that he had had migraine headaches since 
serving on active duty.

VA medical records have established that the veteran has a 
current diagnosis of migraine headaches.  The question that 
must be addressed is whether competent and probative 
evidence, i.e., medical evidence, has been presented which 
provides a link between the veteran's current headaches and 
the veteran's period of active duty.  In this regard, the 
Board notes that the April 1995, August 1999 and November 
2001 examiners all associated the veteran's headaches with 
"previous injury" or with spondylosis of the cervical 
spine, in combination with sinus problems and ear, nose and 
throat problems.  Inasmuch as the April 2003 VA examiner 
associated the veteran's degenerative spondylosis of the 
cervical spine with his period of active duty, these 
aforementioned opinions serve to provide a positive 
correlation between the veteran's headaches and service.  
Moreover, the April 2003 VA examiner explicitly correlated 
the veteran's headaches with his period of active duty, 
stating that it is at least as likely as not that the 
headaches started while on active duty in association with 
head trauma documented in the service medical records.  The 
examiner further explained that "displacement type 
injuries" can result in progressive and delayed neurological 
responses.

In sum, medical evidence in the instant case establishes that 
the veteran's current headaches are reasonably associated 
with his period of active duty.  Therefore, the Board 
concludes that the evidence is in favor of the veteran's 
claim for service connection for headaches.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. §§ 3.303, 3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for COPD is granted.

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for migraine headaches is 
granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

